DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
This Final Office Action is in response to Applicant’s Remarks/Amendments filed on 22 September, 2021. The amendments have been entered.

Disposition of Claims
Accordingly, claims 1-2, 4, and 6-22 remain pending.
Claims 3 and 5 have been cancelled in amendment.
Claims 21-22 are new.
Applicant’s amendments to claims 10 and 16 correct for the claim objections set forth within the Non-Final Office Action mailed on 23 June, 2021 (see at page 3), and therefore, are withdrawn.
More so, Applicant’s amendments to claims 15 and 19-20 provide the claims being definite, such that the metes and bounds would be evident and clear to those having ordinary skill within the art, and thus, the rejections of claims 15 and 19-20 under 35 U.S.C. 112(b) in the Non-Final Office Action mailed on 23 June, 2021 (see at pages 4-5) are withdrawn.  
Drawings
The drawings were received on 22 September, 2021.  These drawings are acceptable and entered, as the replacement drawings correct for the objection (double use of reference character “110”) set forth in the Non-Final Office Action mailed on 23 June, 2021 (see at pages 2-3), without adding any new matter, and comply with 37 CFR 1.84.

Specification
Amendments to the specification were received on 22 September, 2021. The amendments are acceptable and entered, so as to correct for the naming of the heater core (which provides reference character “131” designating the heater core in the specification amendments filed on 22 September, 2021, as oppose to reference character “121” which had previously designated the first fluid flow path and the heater core in the originally filed specification), without adding any new matter.

OBJECTIONS
Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16 recites, “wherein the valve is the only valve regulating the flow of coolant between the engine, the engine oil heat exchanger, the transmission oil heat exchanger, and the radiator.”, which should be corrected to - - wherein the multi-position valve is the only valve regulating the flow of coolant between the engine, the engine oil heat exchanger, the transmission oil heat exchanger, and the radiator. - - so as to comply with 37 CFR 1.71(a).
Appropriate correction is required.
CLAIM REJECTIONS
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-13, 15-16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over DIPAOLA (US 8,464,668 B2 – published 18 June, 2013), in view of ZAHDEH (US 2013/0305708 A1 – published 21 November, 2013).
As to claim 1, DIPAOLA discloses a system (20; col.3,lines 37-38) for controlling fluid temperature in a thermal system (abstract, lines 1-7), comprising (figure 1):
a heat source (combination of 36 and 40 – engine block and engine head associated with an engine; col.3,lines 56-61);
a heat sink (64 – radiator; col. 4,lines 10-14) coupled to the heat source such that a flow of coolant passes between the heat source and the heat sink (col.5, lines 35-39);
a first heat exchanger (52 – engine oil heat exchanger; col.3,lines 65-66) coupled to the heat source (col.5, lines 7-16; col.5,lines 35-43);
a second heat exchanger (60 – transmission oil heat exchanger; col. 3, line 67-col.4, line 1) coupled to the heat source (col.5, lines 7-16; col.5,lines 35-43);
a valve (32) coupled to the heat source, the first heat exchanger, the second heat exchanger, and the heat sink(col.4, lines 22-24, in view of col. 4, line 58 – col.5, line 55; figure 1), the valve configured to regulate the flow of coolant between the heat source, the first heat exchanger, the second heat exchanger, and the heat sink(col.4, lines 22-24, in view of col. 4, line 58 – col.5, line 55; figure 1); and
a controller (col.4, lines 48- 57) in electronic communication with the valve (col.4, lines 48-57, wherein the valve is an electronic valve operated through control via a microprocessor) and generate a control signal to control the valve (col.4,lines 48-57 of which the microprocessor is discussed to provide control to the electronic valve, which would be understood through an electronic connection and control signal, as well-known in the art) to direct the flow of coolant to one or more of the first and second heat exchangers and the heat source (col. 4,lines 48-57, in view of col. 4,line 58 – col. 5,line 55; figure 1), 
wherein the valve is the only valve regulating the flow of coolant in the system (see figure 1, of which the valve, 32, is the only valve provided in system,20).
DIPAOLA discloses the connection and communication between the valve and a controller, so as to provide control over the valve to direct the fluid between various components of the system (i.e., the first heat exchanger, the second heat exchanger, and the heat source, at least), but DIPAOLA does not expressly disclose that the controller is further in electronic communication with the heat source so as to determine an operating condition of the thermal system.
ZAHDEH, however, is within the field of endeavor provided a system (100) for controlling fluid temperature in a thermal system (abstract, line 1; par. 5, line 1 – par. 7,line 12), which incorporates a valve (151) coupled to a heat source (102, 104, 106 – engine head cooling jacket, engine block cooling jacket, and IEM cooling jacket; par. 20, lines 12-16), a heat sink (132 – radiator), a first heat exchanger (153 – engine oil heat exchanger), and a second heat exchanger (152 – transmission heat exchanger). The valve and heat source are taught to be in electronic communication with a controller (136 – control module; par. 24, lines 1-13), which the controller determines an operating condition of the thermal system (in view of the controllers control of valves and monitor/control the engine thermal process based on an operating mode, as described in par. 24, lines 1-13, and further the control in par. 54, lines 1-9, par. 61, lines 1-9, and par. 71, lines 1-18) and generates a control signal to control the valve so as to direct the flow of the coolant to at least one or more of the first and/or second heat exchangers, and the heat source (par. 24, lines 1-13, par. 54, lines 1-9, par. 61, lines 1-9, and par. 71, lines 1-18). In particular, ZAHDEH teaches that such control and communication provides the thermal management system warming the engine and passenger compartment efficiently, as well as removing excess heat from the engine and promote a constant operating temperature during vehicle operation (abstract, lines 3-8). More so, the engine temperature can be more precisely and efficiency controlled, such that the system can operate in a variety of engine configurations to minimize engine warm-up time to facilitate decreased friction and improve fuel economy, minimize warm-up time of the passenger compartment to improve passenger comfort, and effectively manage the linear temperature of the engine cylinders to minimize auto-ignition and soot formation (par. 72, lines 1-9). Therefore, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify DIPAOLA to incorporate the controller in communication with not only the valve, but in communication with the valve and the heat source, such as the engine, so as to determine an operating condition of the thermal system, at least based on the operating condition of the engine, so as to control the valve to direct the fluid flow to the desired components, such as the first or second heat exchangers and the heat source, for the above reasons provided by ZAHDEH. 

As to claim 2, DIPAOLA, as modified by ZAHDEH, further discloses wherein the heat source is an engine (combination of 36 and 40 – engine block and engine head associated with an engine; col.3,lines 56-61), and the heat sink is a radiator (64 – radiator; col. 4,lines 10-14).

As to claim 4, DIPAOLA, as modified by ZAHDEH, further discloses wherein the first heat exchanger is an engine oil heat exchanger(52 – engine oil heat exchanger; col.3,lines 65-66), and the second heat exchanger is a transmission oil heat exchanger(60 – transmission oil heat exchanger; col. 3, line 67-col.4, line 1). 

As to claim 7, DIPAOLA, as modified by ZAHDEH, provided the controller being in communication with the heat source and the valve, so as to determine an operating condition of the thermal system and generate a control signal to control the valve to direct the coolant in a desired manner (see rejection of claim 1). DIPAOLA, as presently modified, only teaches the operating condition, and does not expound upon the operating condition to provide a first operating condition and a second operating condition, as required by claim 7.
ZAHDEH, however, further teaches the operating condition includes a first operating condition and a second operating condition (par. 48, lines 1-6 – wherein various operations can be provided), the first operating condition including operation of the heat source in a hot environment (par. 55, lines 1-15 and par. 61, lines 1-9  -- warm weather warm up which may transition into a cooling mode of the engine once normal operation occurs, par. 69, lines 1-12) and the second operating condition including operation of the heat source in a cold environment (par. 54, lines 1-9 –cold weather warm-up). In particular, ZAHDEH teaches that such control and communication provides the thermal management system warming the engine and passenger compartment efficiently, as well as removing excess heat from the engine and promote a constant operating temperature during vehicle operation (abstract, lines 3-8). More so, the engine temperature can be more precisely and efficiency controlled, such that the system can operate in a variety of engine configurations to minimize engine warm-up time to facilitate decreased friction and improve fuel economy, minimize warm-up time of the passenger compartment to improve passenger comfort, and effectively manage the linear temperature of the engine cylinders to minimize auto-ignition and soot formation (par. 72, lines 1-9). Therefore, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify DIPAOLA to incorporate the determination of the operating conditions by the controller, as required by the claim, so as to determine an operating condition of the thermal system, at least based on the operating condition of the engine, so as to control the valve to direct the fluid flow to the desired components, such as the first or second heat exchangers and the heat source, for the above reasons provided by ZAHDEH.

As to claim 8, DIPAOLA, as modified by ZAHDEH, provided the controller being in communication with the heat source and the valve, so as to determine an operating condition of the thermal system and generate a control signal to control the valve to direct the coolant in a desired manner (see rejection of claim 1), in addition to the operating condition including more than one operating condition (see rejection of claim 7). DIPAOLA, as presently modified, only teaches the operating conditions, and does not expound upon the control in the determination that the first and/or the second operating condition are which the thermal system is operating at, as required by claim 8.
ZAHDEH teaches wherein, in response to a determination, by the controller, that the thermal system is operating in the first operating condition (in view of the controllers control of valves and monitor/control the engine thermal process based on an operating mode, as provided in par. 24, lines 1-13 and further, the control based on par. 54, line 1- 9, par. 61, lines 1-9; par. 71, lines 1-18), the controller generates a first control signal to control the valve to direct a flow of cooled coolant received from the heat sink to one or both of the first and second heat exchangers to lower a temperature of a fluid returned to the heat source (par. 69, lines 1-12 and 71, lines 1-18, wherein the function is further a capability of the system described by ZAHDEH to provide cooled fluid to the first and second heat exchangers which could further transfer heat, such as cool, the fluid, and then provide back to the heat source for cooling). In particular, ZAHDEH teaches that such control and communication provides the thermal management system warming the engine and passenger compartment efficiently, as well as removing excess heat from the engine and promote a constant operating temperature during vehicle operation (abstract, lines 3-8). More so, the engine temperature can be more precisely and efficiency controlled, such that the system can operate in a variety of engine configurations to minimize engine warm-up time to facilitate decreased friction and improve fuel economy, minimize warm-up time of the passenger compartment to improve passenger comfort, and effectively manage the linear temperature of the engine cylinders to minimize auto-ignition and soot formation (par. 72, lines 1-9). Therefore, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify DIPAOLA to incorporate the determination of the operating condition to be the first operating condition by the controller, as required by the claim, so as to control the valve to direct the fluid flow to the desired components, for the above reasons provided by ZAHDEH.

As to claim 9, DIPAOLA, as modified by ZAHDEH, provided the controller being in communication with the heat source and the valve, so as to determine an operating condition of the thermal system and generate a control signal to control the valve to direct the coolant in a desired manner (see rejection of claim 1), in addition to the operating condition including more than one operating condition (see rejection of claim 7). DIPAOLA, as presently modified, only teaches the operating conditions, and does not expound upon the control in the determination that the second operating condition is which the thermal system is operating at, as required by claim 9.
 ZAHDEH teaches wherein, in response to a determination, by the controller, that the thermal system is operating in the second operating condition (in view of the controllers control of valves and monitor/control the engine thermal process based on an operating mode, as provided in par. 24, lines 1-13 and further, the control based on par. 54, line 1- 9, par. 61, lines 1-9; par. 71, lines 1-18), the controller generates a second control signal to control the valve to direct a flow of warm coolant received from the heat source to one or both of the first and second heat exchangers to increase the temperature of the fluid returned to the heat source (par. 54, lines 1-9, wherein the function is further a capability of the system described by ZAHDEH to provide warmed fluid to the first and second heat exchangers which could further transfer heat, such as warm, the fluid, and then provide back to the heat source for warming). In particular, ZAHDEH teaches that such control and communication provides the thermal management system warming the engine and passenger compartment efficiently, as well as removing excess heat from the engine and promote a constant operating temperature during vehicle operation (abstract, lines 3-8). More so, the engine temperature can be more precisely and efficiency controlled, such that the system can operate in a variety of engine configurations to minimize engine warm-up time to facilitate decreased friction and improve fuel economy, minimize warm-up time of the passenger compartment to improve passenger comfort, and effectively manage the linear temperature of the engine cylinders to minimize auto-ignition and soot formation (par. 72, lines 1-9). Therefore, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify DIPAOLA to incorporate the determination of the operating condition to be the second operating condition by the controller, as required by the claim, so as to control the valve to direct the fluid flow to the desired components, for the above reasons provided by ZAHDEH.

As to claim 10, DIPAOLA discloses a method for temperature control of a thermal system (abstract, lines 1-7), the method comprising:
providing a system for controlling fluid temperature (figure 1), the system including:
a heat source (combination of 36 and 40 – engine block and engine head associated with an engine; col.3,lines 56-61);
a heat sink (64 – radiator; col. 4,lines 10-14) fluidically coupled to the heat source (col.5, lines 35-39);
a first heat exchanger (52 – engine oil heat exchanger; col.3,lines 65-66) coupled to the heat source (col.5, lines 7-16; col.5,lines 35-43);
a second heat exchanger (60 – transmission oil heat exchanger; col. 3, line 67-col.4, line 1) coupled to the heat source (col.5, lines 7-16; col.5,lines 35-43);
a valve (32) coupled to the heat source, the first heat exchanger, the second heat exchanger, and the heat sink(col.4, lines 22-24, in view of col. 4, line 58 – col.5, line 55; figure 1), the valve configured to regulate a flow of coolant between the heat source, the first heat exchanger, the second heat exchanger, and the heat sink(col.4, lines 22-24, in view of col. 4, line 58 – col.5, line 55; figure 1) wherein the valve is the only valve regulating the flow of coolant in the system (see figure 1, of which the valve, 32, is the only valve provided in system,20); and
a controller (col.4, lines 48- 57) in electronic communication with the valve (col.4, lines 48-57, wherein the valve is an electronic valve operated through control via a microprocessor) and generate a control signal to control the valve (col.4,lines 48-57 of which the microprocessor is discussed to provide control to the electronic valve, which would be understood through an electronic connection and control signal, as well-known in the art) to direct the flow of coolant to one or more of the first and second heat exchangers and the heat source (col. 4,lines 48-57, in view of col. 4,line 58 – col. 5,line 55; figure 1).
DIPAOLA discloses the connection and communication between the valve and a controller, so as to provide control over the valve to direct the fluid between various components of the system (i.e., the first heat exchanger, the second heat exchanger, and the heat source, at least), but DIPAOLA does not expressly disclose that the controller is further in electronic communication with the heat source so as to determine, by the controller, an operating condition of the thermal system being either a first operating condition or a second operating condition, and providing the desired control as required by claim 10, in view of the determined first or second operating condition.
ZAHDEH, however, is within the field of endeavor provided a system (100) for controlling fluid temperature in a thermal system (abstract, line 1; par. 5, line 1 – par. 7,line 12), which incorporates a valve (151) coupled to a heat source (102, 104, 106 – engine head cooling jacket, engine block cooling jacket, and IEM cooling jacket; par. 20, lines 12-16), a heat sink (132 – radiator), a first heat exchanger (153 – engine oil heat exchanger), and a second heat exchanger (152 – transmission heat exchanger). The valve and heat source are taught to be in electronic communication with a controller (136 – control module; par. 24, lines 1-13), which the controller determines an operating condition of the thermal system (in view of the controllers control of valves and monitor/control the engine thermal process based on an operating mode, as described in par. 24, lines 1-13, and further the control in par. 54, lines 1-9, par. 61, lines 1-9, and par. 71, lines 1-18) and generates a control signal to control the valve so as to direct the flow of the coolant to at least one or more of the first and/or second heat exchangers, and the heat source (par. 24, lines 1-13, par. 54, lines 1-9, par. 61, lines 1-9, and par. 71, lines 1-18). ZAHDEH further teaches the operating condition includes a first operating condition and a second operating condition: wherein, in response to a determination, by the controller, that the thermal system is operating in the first operating condition (in view of the controllers control of valves and monitor/control the engine thermal process based on an operating mode, as provided in par. 24, lines 1-13 and further, the control based on par. 54, line 1- 9, par. 61, lines 1-9; par. 71, lines 1-18), the controller generates a first control signal to control the valve to direct a flow of cooled coolant received from the heat sink to one or both of the first and second heat exchangers to lower a temperature of a fluid returned to the heat source (par. 69, lines 1-12 and 71, lines 1-18, wherein the function is further a capability of the system described by ZAHDEH to provide cooled fluid to the first and second heat exchangers which could further transfer heat, such as cool, the fluid, and then provide back to the heat source for cooling), and wherein, in response to a determination, by the controller, that the thermal system is operating in the second operating condition (in view of the controllers control of valves and monitor/control the engine thermal process based on an operating mode, as provided in par. 24, lines 1-13 and further, the control based on par. 54, line 1- 9, par. 61, lines 1-9; par. 71, lines 1-18), the controller generates a second control signal to control the valve to direct a flow of warm coolant received from the heat source to one or both of the first and second heat exchangers to increase the temperature of the fluid returned to the heat source (par. 54, lines 1-9, wherein the function is further a capability of the system described by ZAHDEH to provide warmed fluid to the first and second heat exchangers which could further transfer heat, such as warm, the fluid, and then provide back to the heat source for warming). In particular, ZAHDEH teaches that such control and communication provides the thermal management system warming the engine and passenger compartment efficiently, as well as removing excess heat from the engine and promote a constant operating temperature during vehicle operation (abstract, lines 3-8). More so, the engine temperature can be more precisely and efficiency controlled, such that the system can operate in a variety of engine configurations to minimize engine warm-up time to facilitate decreased friction and improve fuel economy, minimize warm-up time of the passenger compartment to improve passenger comfort, and effectively manage the linear temperature of the engine cylinders to minimize auto-ignition and soot formation (par. 72, lines 1-9). Therefore, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify DIPAOLA to incorporate electric communication between the controller to both the valve and the heat source, and further providing the determination of the operating condition to be either the first operating condition or the second operating condition by the controller, as required by the claim, so as to control the valve to direct the fluid flow to the desired components within the designated control scheme, for the above reasons provided by ZAHDEH.

As to claim 11, DIPAOLA, as modified by ZAHDEH, further discloses wherein the heat source is an engine (combination of 36 and 40 – engine block and engine head associated with an engine; col.3,lines 56-61), and the heat sink is a radiator (64 – radiator; col. 4,lines 10-14).

As to claim 12, DIPAOLA, as modified by ZAHDEH, further discloses wherein the first heat exchanger is an engine oil heat exchanger(52 – engine oil heat exchanger; col.3,lines 65-66).

As to claim 13, DIPAOLA, as modified by ZAHDEH, further discloses wherein the second heat exchanger is a transmission oil heat exchanger (60 – transmission oil heat exchanger; col. 3, line 67-col.4, line 1). 

As to claim 15, DIPAOLA, as modified by ZAHDEH, provided the controller being in communication with the heat source and the valve, so as to determine the operating condition of the thermal system either being the first operating condition or the second operating condition, and generate a control signal to control the valve to direct the coolant in a desired manner (see rejection of claim 11). DIPAOLA, as presently modified, only teaches the first and second operating conditions, and does not expound upon the operating condition being related to the heat source being, respectively, in a hot environment or a cold environment.
ZAHDEH, however, further teaches the operating condition includes a first operating condition and a second operating condition (par. 48, lines 1-6 – wherein various operations can be provided), the first operating condition including operation of the heat source in a hot environment (par. 55, lines 1-15 and par. 61, lines 1-9  -- warm weather warm up which may transition into a cooling mode of the engine once normal operation occurs, par. 69, lines 1-12) and the second operating condition including operation of the heat source in a cold environment (par. 54, lines 1-9 –cold weather warm-up). In particular, ZAHDEH teaches that such control and communication provides the thermal management system warming the engine and passenger compartment efficiently, as well as removing excess heat from the engine and promote a constant operating temperature during vehicle operation (abstract, lines 3-8). More so, the engine temperature can be more precisely and efficiency controlled, such that the system can operate in a variety of engine configurations to minimize engine warm-up time to facilitate decreased friction and improve fuel economy, minimize warm-up time of the passenger compartment to improve passenger comfort, and effectively manage the linear temperature of the engine cylinders to minimize auto-ignition and soot formation (par. 72, lines 1-9). Therefore, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify DIPAOLA to incorporate the determination of the operating conditions by the controller, as required by the claim, so as to determine an operating condition of the thermal system, at least based on the operating condition of the engine, so as to control the valve to direct the fluid flow to the desired components, such as the first or second heat exchangers and the heat source, for the above reasons provided by ZAHDEH.

As to claim 16, DIPAOLA discloses an automotive vehicle (col.1, lines 16-19) comprising (figure 1):
an engine (combination of 36 and 40 – engine block and engine head associated with an engine; col.3,lines 56-61);
a radiator (64 – radiator; col. 4,lines 10-14) fluidically coupled to the engine (col.5, lines 35-39);
an engine oil heat exchanger(52 – engine oil heat exchanger; col.3,lines 65-66) fluidically coupled to the engine (col.5, lines 7-16; col.5,lines 35-43);
a transmission oil heat exchanger(60 – transmission oil heat exchanger; col. 3, line 67-col.4, line 1) coupled to the engine (col.5, lines 7-16; col.5,lines 35-43);
a multi-position valve (32) coupled to the engine, the engine oil heat exchanger, the transmission oil heat exchanger, and the radiator(col.4, lines 22-24, in view of col. 4, line 58 – col.5, line 55; figure 1), the multi-position valve configured to regulate a flow of coolant between the engine, the engine oil heat exchanger, the transmission oil heat exchanger, and the radiator(col.4, lines 22-24, in view of col. 4, line 58 – col.5, line 55; figure 1); and
a controller (col.4, lines 48- 57) in electronic communication with the multi-position valve (col.4, lines 48-57, wherein the valve is an electronic valve operated through control via a microprocessor) and generate a control signal to control the multi-position valve (col.4,lines 48-57 of which the microprocessor is discussed to provide control to the electronic valve, which would be understood through an electronic connection and control signal, as well-known in the art) to direct the flow of coolant to one or more of the engine oil and the transmission oil heat exchangers to thermally regulate a temperature of a fluid returned to the engine (col. 4,lines 48-57, in view of col. 4,line 58 – col. 5,line 55; figure 1), 
wherein the valve is the only valve regulating the flow of coolant between the engine, the engine oil heat exchanger, the transmission oil heat exchanger, and the radiator (see figure 1, of which the valve, 32, is the only valve provided in system,20).
DIPAOLA discloses the connection and communication between the multi-position valve and a controller, so as to provide control over the multi-position valve to direct the fluid between various components of the system (i.e., the first heat exchanger, the second heat exchanger, and the heat source, at least), but DIPAOLA does not expressly disclose that the controller is further in electronic communication with the heat source so as to determine an operating condition of the engine.
ZAHDEH, however, is within the field of endeavor provided a system (100) for controlling fluid temperature in a thermal system (abstract, line 1; par. 5, line 1 – par. 7,line 12), which incorporates a valve (151) coupled to an engine(102, 104, 106 – engine head cooling jacket, engine block cooling jacket, and IEM cooling jacket; par. 20, lines 12-16), a radiator (132 – radiator), an engine oil heat exchanger (153 – engine oil heat exchanger), and a transmission oil heat exchanger (152 – transmission heat exchanger). The valve and engine are taught to be in electronic communication with a controller (136 – control module; par. 24, lines 1-13), which the controller determines an operating condition of the engine (in view of the controllers control of valves and monitor/control the engine thermal process based on an operating mode, as described in par. 24, lines 1-13, and further the control in par. 54, lines 1-9, par. 61, lines 1-9, and par. 71, lines 1-18) and generates a control signal to control the valve so as to direct the flow of the coolant to at least one or more of the engine oil and/or the transmission oil heat exchangers, and the engine (par. 24, lines 1-13, par. 54, lines 1-9, par. 61, lines 1-9, and par. 71, lines 1-18). In particular, ZAHDEH teaches that such control and communication provides the thermal management system warming the engine and passenger compartment efficiently, as well as removing excess heat from the engine and promote a constant operating temperature during vehicle operation (abstract, lines 3-8). More so, the engine temperature can be more precisely and efficiency controlled, such that the system can operate in a variety of engine configurations to minimize engine warm-up time to facilitate decreased friction and improve fuel economy, minimize warm-up time of the passenger compartment to improve passenger comfort, and effectively manage the linear temperature of the engine cylinders to minimize auto-ignition and soot formation (par. 72, lines 1-9). Therefore, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify DIPAOLA to incorporate the controller in communication with not only the valve, but in communication with the multi-position valve and the engine, so as to determine an operating condition of the engine and control the multi-position valve to direct the fluid flow to the desired components, such as the engine oil and transmission oil heat exchangers and the engine, for the above reasons provided by ZAHDEH. 

As to claim 18, DIPAOLA, as modified by ZAHDEH, provided the controller being in communication with the engine and the multi-position valve, so as to determine an operating condition of the engine and generate a control signal to control the multi-position valve to direct the coolant in a desired manner (see rejection of claim 16). DIPAOLA, as presently modified, only teaches the operating condition, and does not expound upon the operating condition to provide a first operating condition and a second operating condition, as required by claim 18.
ZAHDEH, however, further teaches the operating condition includes a first operating condition and a second operating condition (par. 48, lines 1-6 – wherein various operations can be provided), the first operating condition including operation of the engine in a hot environment (par. 55, lines 1-15 and par. 61, lines 1-9  -- warm weather warm up which may transition into a cooling mode of the engine once normal operation occurs, par. 69, lines 1-12) and the second operating condition including operation of the engine in a cold environment (par. 54, lines 1-9 –cold weather warm-up). In particular, ZAHDEH teaches that such control and communication provides the thermal management system warming the engine and passenger compartment efficiently, as well as removing excess heat from the engine and promote a constant operating temperature during vehicle operation (abstract, lines 3-8). More so, the engine temperature can be more precisely and efficiency controlled, such that the system can operate in a variety of engine configurations to minimize engine warm-up time to facilitate decreased friction and improve fuel economy, minimize warm-up time of the passenger compartment to improve passenger comfort, and effectively manage the linear temperature of the engine cylinders to minimize auto-ignition and soot formation (par. 72, lines 1-9). Therefore, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify DIPAOLA to incorporate the determination of the operating conditions by the controller, as required by the claim, so as to determine an operating condition of the engine, so as to control the multi-position valve to direct the fluid flow to the desired components, for the above reasons provided by ZAHDEH.

As to claim 19, DIPAOLA, as modified by ZAHDEH, provided the controller being in communication with the engine and the multi-position valve, so as to determine an operating condition of the engine and generate a control signal to control the multi-position valve to direct the coolant in a desired manner (see rejection of claim 16), in addition to the operating condition including more than one operating condition (see rejection of claim 18). DIPAOLA, as presently modified, only teaches the operating conditions, and does not expound upon the control in the determination that the first and/or the second operating condition are which the thermal system is operating at, as required by claim 19.
ZAHDEH teaches wherein, in response to a determination, by the controller, that the engine is operating in the first operating condition (in view of the controllers control of valves and monitor/control the engine thermal process based on an operating mode, as provided in par. 24, lines 1-13 and further, the control based on par. 54, line 1- 9, par. 61, lines 1-9; par. 71, lines 1-18), the controller generates a first control signal to control the valve to direct a flow of cooled coolant received from the radiator to one or both of the engine oil and transmission oil heat exchangers to lower a temperature of a fluid returned to the engine (par. 69, lines 1-12 and 71, lines 1-18, wherein the function is further a capability of the system described by ZAHDEH to provide cooled fluid to the first and second heat exchangers which could further transfer heat, such as cool, the fluid, and then provide back to the heat source for cooling). In particular, ZAHDEH teaches that such control and communication provides the thermal management system warming the engine and passenger compartment efficiently, as well as removing excess heat from the engine and promote a constant operating temperature during vehicle operation (abstract, lines 3-8). More so, the engine temperature can be more precisely and efficiency controlled, such that the system can operate in a variety of engine configurations to minimize engine warm-up time to facilitate decreased friction and improve fuel economy, minimize warm-up time of the passenger compartment to improve passenger comfort, and effectively manage the linear temperature of the engine cylinders to minimize auto-ignition and soot formation (par. 72, lines 1-9). Therefore, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify DIPAOLA to incorporate the determination of the operating condition to be the first operating condition by the controller, as required by the claim, so as to control the multi-position valve to direct the fluid flow to the desired components, for the above reasons provided by ZAHDEH.

As to claim 20, DIPAOLA, as modified by ZAHDEH, provided the controller being in communication with the engine and the multi-position valve, so as to determine an operating condition of the thermal system and generate a control signal to control the multi-position valve to direct the coolant in a desired manner (see rejection of claim 16), in addition to the operating condition including more than one operating condition (see rejection of claim 18). DIPAOLA, as presently modified, only teaches the operating conditions, and does not expound upon the control in the determination that the second operating condition is which the thermal system is operating at, as required by claim 20.
 ZAHDEH teaches wherein, in response to a determination, by the controller, that the engine is operating in the second operating condition (in view of the controllers control of valves and monitor/control the engine thermal process based on an operating mode, as provided in par. 24, lines 1-13 and further, the control based on par. 54, line 1- 9, par. 61, lines 1-9; par. 71, lines 1-18), the controller generates a second control signal to control the multi-position valve to direct a flow of warm coolant received from the engine to one or both of the engine oil and transmission oil heat exchangers to increase the temperature of the fluid returned to the engine(par. 54, lines 1-9, wherein the function is further a capability of the system described by ZAHDEH to provide warmed fluid to the first and second heat exchangers which could further transfer heat, such as warm, the fluid, and then provide back to the heat source for warming). In particular, ZAHDEH teaches that such control and communication provides the thermal management system warming the engine and passenger compartment efficiently, as well as removing excess heat from the engine and promote a constant operating temperature during vehicle operation (abstract, lines 3-8). More so, the engine temperature can be more precisely and efficiency controlled, such that the system can operate in a variety of engine configurations to minimize engine warm-up time to facilitate decreased friction and improve fuel economy, minimize warm-up time of the passenger compartment to improve passenger comfort, and effectively manage the linear temperature of the engine cylinders to minimize auto-ignition and soot formation (par. 72, lines 1-9). Therefore, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify DIPAOLA to incorporate the determination of the operating condition to be the second operating condition by the controller, as required by the claim, so as to control the multi-position valve to direct the fluid flow to the desired components, for the above reasons provided by ZAHDEH.

As to claim 21, DIPAOLA, as modified by ZAHDEH, discloses that the valve is capable  (see MPEP§2114) of providing pressure relief for the system by forcing the flow of coolant through the first and second heat exchangers from the heat sink and the heat source (see figures 5 and 6), avoiding bypass circuits that increase mechanical and packaging complexities of the system (see figures 5 and 6 which does not include bypass circuits, and further col.5, lines 36-43 of which provides the fluid does not flow into a bypass of at least figure 5). 

As to claim 22, DIPAOLA, as modified by ZAHDEH, further discloses comprising a heater core (72; col.4, lines 10-14), and wherein the valve is configured to reduce or stop the flow of coolant based on demands by the heater core (col.4, line 63 – col.5, line 48, wherein fluid is passed through the heater core to provide warming and comfort to the passenger compartment, wherein it is known that passengers or the like provide control over heating through heater cores to effectively provide heating to the passenger compartment, such that when heating is demanded the fluid would flow through the heater core and when there is no demand for heating the fluid is stopped or reduced from flowing into the heater core, as known within the ordinary skill within the art; see figures 2-6).


Claims 6, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over DIPAOLA (US 8,464,668 B2 – published 18 June, 2013), in view of ZAHDEH (US 2013/0305708 A1 – published 21 November, 2013) and MARSH (US 2003/0079728 A1 – published 1 May, 2003).
As to claim 6, DIPAOLA, as modified by ZAHDEH, further discloses wherein the valve is a single multi-position valve (shown in figures 2-6 of which the valve is provided with various positions of fluid entry and exit), the first heat exchanger is an engine oil heat exchanger(52 – engine oil heat exchanger; col.3,lines 65-66), the second heat exchanger is a transmission oil heat exchanger(60 – transmission oil heat exchanger; col. 3, line 67-col.4, line 1), and the heat sink is a single radiator (64 – radiator; col. 4,lines 10-14; figure 1 of which there is only one radiator, 64, within the system, 20). 
DIPAOLA, as modified, provides various valves known in the art, such as microprocessor controlled electronic valves, may be used, but does not expressly disclose the single multi-position valve is a rotary valve.
That being noted, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the valve, which is a multi-position valve, is particularly a rotary type valve since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See MPEP §2144.07. In addition to this, MARSH teaches that it is advantageous to provide systems with one valve, particularly a rotary valve, to be used for reducing the cost of fabricating and assembling the cooling system. More so, this reduces the maintenance costs and improved reliability of the system by reducing the number of components (par. 14, lines 1-12). Therefore, it would have been, further, obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed to modify DIPAOLA, in view of ZAHDEH, with the teachings of MARSH to provide a rotary valve, over the use of a valve including numerous moving parts, for these reasons, and in particular to reduce the number of moving parts, which would increase the reliability of the system.

As to claim 14, DIPAOLA, as modified by ZAHDEH, further discloses wherein the valve is a single multi-position valve (shown in figures 2-6 of which the valve is provided with various positions of fluid entry and exit). 
DIPAOLA, as modified, provides various valves known in the art, such as microprocessor controlled electronic valves, may be used, but does not expressly disclose the single multi-position valve is a rotary valve.
That being noted, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the valve, which is a multi-position valve, is particularly a rotary type valve since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See MPEP §2144.07. In addition to this, MARSH teaches that it is advantageous to provide systems with one valve, particularly a rotary valve, to be used for reducing the cost of fabricating and assembling the cooling system. More so, this reduces the maintenance costs and improved reliability of the system by reducing the number of components (par. 14, lines 1-12). Therefore, it would have been, further, obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed to modify DIPAOLA, in view of ZAHDEH, with the teachings of MARSH to provide a rotary valve, over the use of a valve including numerous moving parts, for these reasons, and in particular to reduce the number of moving parts, which would increase the reliability of the system.

As to claim 17, DIPAOLA, as modified by ZAHDEH, further discloses wherein the valve is a single multi-position valve (shown in figures 2-6 of which the valve is provided with various positions of fluid entry and exit). 
DIPAOLA, as modified, provides various valves known in the art, such as microprocessor controlled electronic valves, may be used, but does not expressly disclose the single multi-position valve is a rotary valve.
That being noted, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the valve, which is a multi-position valve, is particularly a rotary type valve since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See MPEP §2144.07. In addition to this, MARSH teaches that it is advantageous to provide systems with one valve, particularly a rotary valve, to be used for reducing the cost of fabricating and assembling the cooling system. More so, this reduces the maintenance costs and improved reliability of the system by reducing the number of components (par. 14, lines 1-12). Therefore, it would have been, further, obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed to modify DIPAOLA, in view of ZAHDEH, with the teachings of MARSH to provide a rotary valve, over the use of a valve including numerous moving parts, for these reasons, and in particular to reduce the number of moving parts, which would increase the reliability of the system.

RESPONSE TO ARGUMENTS
Arguments to Claim Rejections – 35 U.S.C. § 102
Applicant’s arguments, see page 11, filed 22 September, 2021, with respect to the rejection(s) of claim(s) 1-5, 7-13, 15-16, and 18-20  under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of DIPAOLA (US 8,464,668 B2), which incorporates a system for temperature regulation of an engine through the use of a single multi-position valve, which directs fluid between an engine oil heat exchanger, a transmission oil heat exchanger, a heat core, a radiator, and the engine, based on the necessary temperature regulation of the coolant flowing within the system.  DIPAOLA fails to explicitly disclose the electrical communication between a controller and the engine, in addition to the generically disclosed electrical communication with the valve and the controller. However, it is believed that ZAHDEH cures such deficiencies in the disclosure of DIPAOLA for the purposes of providing the thermal management system warming the engine and passenger compartment efficiently, as well as removing excess heat from the engine and promote a constant operating temperature during vehicle operation (abstract, lines 3-8 of ZAHDEH). More so, the engine temperature can be more precisely and efficiency controlled, such that the system can operate in a variety of engine configurations to minimize engine warm-up time to facilitate decreased friction and improve fuel economy, minimize warm-up time of the passenger compartment to improve passenger comfort, and effectively manage the linear temperature of the engine cylinders to minimize auto-ignition and soot formation (par. 72, lines 1-9 of ZAHDEH). It would have been obvious to one having ordinary skill within the art to provide such control as taught by ZAHDEH within DIPAOLA, as DIPAOLA only provides valve control through thermostatic means (e.g., melting and freezing of a wax) in an in-depth manner, so as to control the flow of coolant, as necessary or appropriately, for different operating conditions of the engine for better thermal management of the engine (col.5, lines 48-50). However, as DIPAOLA eludes to the use of microprocessor electric control of a valve (col.4, lines 47-57), if one having ordinary skill within the art were to choose to use such a valve that is controlled via electrical connection to a microprocessor, one might look to ZAHDEH to determine the control of the valve based on explicit engine operations, so as to further obtain the aims of efficiency discussed in ZAHDEH.

Arguments to Claim Rejections – 35 U.S.C. § 103
Applicant's arguments filed 22 September, 2021 have been fully considered but they are not persuasive. 
While, such arguments with respect to ZAHDEH, used in combination with MARSH, are moot, in view of the persuasiveness of the arguments at page 11 of Applicant’s Arguments, and further in view of a newly presented rejection utilizing DIPAOLA herein, the Examiner will address Applicant’s arguments to the teachings of MARSH. At page 12, Applicant states “However, the cooling system disclosed in Marsh does not teach or disclose the use of a single, multi-position rotary valve to direct coolant to heat other engine components, such as an engine oil heat exchanger and/or transmission oil heat exchanger. In contrast, Marsh teaches a plurality of flow paths to direct heat fluid to a radiator or intercooler, depending on the operating conditions.”, after recitation of the factual inquiries of Graham, and analysis supporting a rejection under 35 U.S.C. 103 as determined by the Supreme Court (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)). It is unclear the exact argument attempting to be made by the Applicant, but nonetheless, the Examiner will address that Applicant appears to be alleging that there is a requirement that MARSH must teach a system which includes the multi-position valve being a single multi-position rotary valve, in addition to directed fluid to the same components as the present invention. However, a rejection under 35 U.S.C. 103 does not require that MARSH, or any secondary reference, explicitly disclose all of the components within the claimed invention, but rather suggest, in combination with a motivation to combine, that the claimed invention would have been obvious to those having ordinary skill within the art, through the combination of prior art relied upon.  “A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.” MPEP §2143.02, and further, “Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so.”, MPEP §2143.01, and “Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success.”, MPEP§2143.02-I. Such that the argument, with regards to only MARSH is invalid, as one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP §2145-IV. More so, the Examiner noted an articulated reason to combine MARSH which states the use of a valve, such as a rotary valve, reduced the maintenance cost of fabricating a cooling system and improves the reliability of such systems by reducing the number of components (from multiple valves to a singular rotary valve which includes inlets and outlets for various passageways, and of which would only have one moving part, the internal valve body which rotates with numerous openings associated with inlets and exits from the valve). This would have been evident to one having ordinary skill within the art, in addition to provide the valve of DIPAOLA, submitted herein, with such rotary valve, as taught by MARSH, would have been entirely obvious as there again would only be a single rotating part of the resulting valve, i.e. the rotating valve body to open and close respective openings, as opposed to numerous plates/shafts of DIPAOLA.  For this reason, the Examiner is not persuaded to the allegations made by the Applicant with regards to the teachings of MARSH.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        11/15/2021

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763